While I am in entire accord with the foregoing opinion, I cannot refrain from stating an additional reason which supports the reversal of the judgment of the superior court.
As stated by the majority, the check which appellant drew in favor of the late Winfield H. Page bears Mr. Page's endorsement and that of Charles Page, his son, who evidently cashed the check. At the time of the trial, Charles Page was twenty-two years of age. He had cashed the check approximately two and one-half years previously. He testified that on several occasions he had procured, at the savings bank, small sums of money on receipts signed by his mother and father. Both on direct and cross-examination, he stated that the check in question bore his father's signature and his own, but that he had absolutely no recollection of signing the check, or taking it to the bank, or procuring the money, or what he did with the money, although it is perfectly evident that he must have done all of these things, and disposed of the money in some manner.
This testimony seems to me to be absolutely incredible. While this does not necessarily or even probably indicate that Charles Page converted the proceeds of the check to his own use, without his father's consent, it does very strongly suggest that the proceeds of the check were used for some purpose concerning *Page 114 
which both Charles and his father were fully advised, but which they did not desire to mention to Mrs. Page. This purpose, however, may have been a perfectly proper purpose, for the benefit of the community and family, and one which Winfield H. Page might well, as de jure manager of the community, have been perfectly justified in carrying out. The fact that Mr. Page, in his conversation with appellant's agent, assigned some other reason for desiring the money, nowise militates against this possibility.
So far as the record shows, the proceeds of the insurance policy may have been by Mr. Page devoted to some proper community purpose, of which Mrs. Page would have entirely approved had she known of the purpose and the circumstances connected therewith.